DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority to Non-Provisional Application No. 15/866,914 filed January 10, 2018 now Patent No. 10,617,839 and to Provisional Application No. 62/598,497, filed December 14, 2017.  

Status of Claims
Claims 1-20, filed February 18, 2020, are presently pending in this application.

Claim Interpretation
Claim 14 recites “wherein the base pulse flow is fixed between about 1 and about 3 liters per minute;”, ln 4-5 and claim 19 recites “wherein the boost pulse flow is fixed between about 2 and about 5 liters per minute”, ln 2-3, for the purpose of this Office Action the term “about” has been interpreted in accordance with Applicant’s Specification, para. 0029 and MPEP 2173.05(b).

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Timothy Murphy on March 1, 2022.
The application has been amended as follows: 
Claim 11 currently recites "oxygen purity of less than about 80%", ln 1-2 shall now read --oxygen purity of less than 80%--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art Jagger (U.S. Pub. No. 2006/0174876) discloses a personal oxygen concentrator comprising a button (270, 272; Fig. 13) which, when activated, is configured to cause the portable oxygen concentrator to deliver an increased flow of oxygen to the user for a period of time (¶¶ 0105-0107) and a filter (100; Fig. 8) configured to draw in ambient air, remove other gases, and deliver concentrated oxygen having an oxygen purity of less than about 85% in normal conditions (¶¶ 0035, 0123-0124; Abstract), wherein the portable oxygen concentrator is configured to operate at a fixed base pulse flow and a boost pulse flow (¶¶ 0098, 0105-0107, 0121, 0143). 
Jagger fails to disclose or render obvious the personal oxygen concentrator operating only in a pulse flow mode and a boost flow mode and no other modes and a button located remote from the case which, when activated, is configured to activate the boost pulse flow and cause the portable oxygen concentrator to deliver an increased flow of oxygen above the fixed base pulse flow to the user for a period of time. Jagger further fails to disclose that the pulse flow and the boost flow are each fixed to a single flow rate during operation (i.e. non-adjustable).  As recited in independent claims 1 and 14. 
Prior art Peterson et al. (U.S. Patent. No. 6,241,704), and Beck (U.S. Publication No. 2007/0056500) alone or in combination fail to remedy the deficiencies of Jagger. 
Therefore, independent claims 1 and 14, and clams 2-13 and 15-20 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785